internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x scholarship fund h affiliated companies dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate an employer-related scholarship program called x your purpose is to make distributions for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code the purpose of x is to provide educational scholarships to the lineal_descendants of employees of h by selecting qualified individuals to receive grants to advance their education lineal_descendants include but are not limited to children step-children adopted children and grandchildren of eligible employees of h an eligible_employee is one that has completed one year of continuous full-time service with h prior to the date the letter catalog number 58264e scholarship will be awarded eligibility is not based upon the employee's position job title within h nor is it conditioned upon the employee’s continued employment with h all students who have graduated from high school and plan to attend an accredited post- secondary educational_institution are encouraged to apply for a scholarship all students are considered regardless of their sex race age color national origin religion marital status handicap veteran status or parental status the post-secondary educational_institution must be accredited by the north central association of colleges and secondary schools or an equivalent as determined by the scholarship committee the scholarship committee consists of five community representatives who are separate and independent from h the size of the scholarship award will be determined by the scholarship committee based upon the annual employee contributions in the year preceding the deadline date for applications the number of scholarship awards will be dependent upon the number of students who are eligible or who apply for an award in each year the number of awards will not exceed the lesser_of i twenty-five percent of the number of students who are considered by the scholarship committee or ii ten percent of the number of individuals who can be shown to be eligible for the awards if more than one scholarship award is granted in a given year each award will be in identical amounts in any year that the percentages tests are not met awards will not be granted and the funds will accumulate for the following year each award is granted for a one -year period with possible renewals awards do not automatically renew students must reapply every year when reapplying a student recipient in a prior year will be considered eligible even if the student's employee sponsor is no longer employed by h x is communicated through employees’ newsletters mailings to employees’ homes company bulletin boards presentations at employees’ meetings inserts in employees’ checks news releases to the media and any other reasonable form of communication in all communications the scholarship will not be portrayed as an independent incentive a recruitment device or as additional employee compensation selection is based on financial need scholarship recommendations test scores class ranking and extra-curricular involvement the application requests letter catalog number 58264e a one-page essay detailing the applicant's high school years or if re-applying post-secondary years and activities as well as plans for the future the essay should include extra-curricular activities such as school-related community sports work and or religious involvement copy of the applicant’s most recent form_1040 copy of the applicant’s college acceptance letter graduating seniors copy of the applicant’s most recent high school or college grades showing all years attended two letters of recommendation - one from a teacher and one from an individual who is not a teacher or a relative applicants are rated based on academic performance scholastic records grade point average extracurricular activities community activities financial need full-time status personal interview essay designed to show the applicant’s motivation character ability and potential students will provide the scholarship committee a progress report at the end of the first quarter or semester of the academic year and at the end of the academic year the progress report must include a copy of the student’s grade card or transcripts for the academic year and a short letter summarizing the student’s progress and the importance of the award to the student’s academic progress in renewing an award the items provided will be considered the scholarship committee shall maintain the following records for each scholarship grant awarded statement of the objective and non-discriminatory procedures used to select a recipients adequate information regarding each applicant including all information that the b scholarship committee secures to evaluate the qualifications of the applicant cc identification of the applicant specification of the award amount and demonstration of the sec_117 purposes for d which the award was used qualified_tuition_and_related_expenses letter catalog number 58264e verification of the appropriate publication of the scholarship award program and e results and information which the scholarship committee obtains regarding follow-up f investigation including follow-up reports required from all recipients scholarship funds will be disbursed to the educational_institution which the award recipient is attending the scholarship committee will investigate any misuse of funds and withhold further payments to the extent possible if the scholarship committee does not receive a required report or if reports or other information indicate that grant proceeds are not being used for the purpose for which the grants were made the scholarship committee will take all reasonable and necessary steps to recover grant funds or to ensure restoration of the funds and their dedication to the purposes the grant funds are financing basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or letter catalog number 58264e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees’ children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh letter catalog number 58264e e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
